TAFT, J.
delivered the opinion of the court.
The statute subjects a married woman to liability in connection with a business, which she carries on in her own name, the same as if she was unmarried. The female defendant insists that she is not liable in this action, because the business was carried on by her through an agent, apparently forgetting the maxim quifacitper alium, faoitqger se. We hold that if she carried on business through an agent, she was “ carrying on the business in her own name within the meaning of the statute.” The charge of the court to that effect was correct.
*51The defendant, Mrs. Newcomb, requested the court to charge the jury “that in order to make Mrs. Newcomb liable in this case the plaintiff must show by a preponderance of evidence that she knew that her husband was doing business in her name as her agent. If there was no arrangement between them and her husband did business in the manner detailed by the evidence and she had no knowledge of it, then he could not bind her and he alone would be liable in this action.”
The court charged as follows: “ If Mrs. Newcomb was in fact the proprietor of this business, and was carrying it on through the agency of her husband, she is liable for whatever sum you may find due the plaintiff on account of these cattle. But if Mr. Newcomb was not the agent of his wife, and Mrs. Newcomb had no interest in the business, she is entitled to a verdict, unless you find that she knowingly permitted her husband to represent to the world that it was her business. The husband could not assume to be Mrs. Newcomb’s agent without her authority, or bind her_without her knowledge or consent. But even if Mrs. Newcomb was not in fact the owner of the business, if the husband held it out to the world as Mrs. Newcomb’s business, with her knowledge, consent, and approval, she is liable.
The burden is upon the plaintiff to establish the facts necessary to entitle him to recover, as above indicated, by a fair preponderance of evidence as heretofore explained to you.”
The request called simply for knowledge on the part of Mrs. Newcomb that her husband was carrying on business in the manner detailed in the evidence. The court went farther than the request called for, and the jury were told that such carrying on of the business must be with her knowledge, consent, and approval. There was a full compliance with the request, and no error in the charge as given.

Judgment affirmed.